DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 
Status of Claims
Claims 4-7 are currently pending and under examination on the merits in the instant application.

Response to Arguments
Applicant’s arguments with respect to the previous §103 rejection filed on May 10, 2021 have been considered but are moot in view of the new rejection necessitated by claim amendments set forth hereinbelow.

Claim Objections
Claims 4-6 are objected to because of the following informalities: 
1. “adrug” in line 2 of claim 4 should be “a drug”.  

3. The two wherein clauses of “wherein quantum dots are functionalized” in claim 4 are duplicates.
4. “oligoneuclotides” in line 13 and 18 of claim 4 are misspelled.
5. “proteins ASOs” in line 46 of claim 4 should be “proteins, ASOs”.
6. “are administered” in line 53 of claim 4 should be “is administered”. 
6. “comprisingproteins” in line 5 of claim 5 should be “comprising proteins”.
7. “drugdose” in line 8 of claim 5 should be “drug dose”.
8. “said the” in line 13 of claim 5 should be either “said” or “the”. 
9. “is measured” in line 44 of claim 6 should be “are measured”. 
10. “set an of array” in line 44 of claim 6 should be “set of an array”.
11. “additionally” in line 47 of claim 6 should be “additional”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “wherein the biomarker concentrations et biomarkers change” in lines 14-15. It is unclear what is meant by this limitation.
Claim 4 recites the limitation "wherein said functionalization" in line 22.  There is insufficient antecedent basis for this limitation in the claim because the word “functionalization” is not recited previously. 
Claim 4 recites “selected one or more form” in line 23. It is unclear what is meant by this limitation.
Claim 4 recites the limitation "wherein said specific complementary nucleotide sequences of DNA aptamers" in line 24.  There is insufficient antecedent basis for this limitation in the claim because the previous limitation recites “specific complementary nucleotide sequences of aptamers”. 
Claim 4 recites “wherein said quantum dots would have functionalized complementary sequences for DNA aptamers, ASOs, DNAs, miRNA, and proteins”.  It is unclear whether the limitation “would have” is a mere wishful statement or whether the quantum dots indeed do have the claimed sequences. It is also unclear what is meant by “functionalized complementary sequences”. Note that the functionalization is defined as complementary nucleotide sequences in the preceding claim limitation. Hence, it is unclear what meaning/limitation is imposed by “functionalized” in “functionalized complementary sequences”. The aforementioned “wherein” clause is also unclear because complementary nucleotide sequences are now recited to be complementary to “miRNA, and proteins”. This requirement differs from the prior limitations 
Claim 4 recites “in one embodiment” and “an example”. Claim 5 recites “for example”. The aforementioned phrases render claims 4-5 indefinite because it is unclear whether the limitation(s) pertaining to the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites that an array of functionalized complementary sequences represents “different physiological systems” or “one specific physiological system”. The term “physiological system” is not clearly defined by the claim or the specification. Note that “an example” is not a definition. Hence, the clear metes and bounds of the term cannot be ascertained.
Claim 4 recites the limitation "the affected miRNAs, DNAs, proteins" in the clause reciting “wherein the drain current is” and also in the clause reciting “wherein the concentrations of”.  There is insufficient antecedent basis for this limitation in the clause reciting “wherein the drain current is”. In addition, it is unclear what is meant by “affected” because there is no prior recitation requiring that “miRNAs, DNAs, proteins” are affected. 
Claim 4 recites the limitation "wherein this information" in the clause reciting “wherein the drain current is”. There is insufficient antecedent basis for this limitation in the claim. Note that the term “information” is not previously recited in the clause. 
Claim 4 recites the limitation "the second algorithm" in the clause reciting “wherein the drain current is”.  There is insufficient antecedent basis for this limitation in the claim. Note that “second algorithm” is not previously recited. 
Claim 4 recites “wherein assembled the SiOx-Si quantum dots”. It is unclear what is meant by “assembled the SiOx-Si quantum dots”.
4 recites the limitation “the complementary of the functionalized sequences” in the clause reciting “wherein assembled”. It is unclear what is meant by “the complementary”. 
Claim 4 recites “a second algorithm” in the clause reciting “wherein the concentrations of”. It is unclear whether the aforementioned “second algorithm” is same as or different from “the second algorithm” recited in the clause reciting “wherein the drain current is”.  
Claim 4 recites “wherein this information” in the clause reciting “wherein the concentrations of”. There is insufficient antecedent basis for this limitation in the claim. Note that the term “information” is not previously recited in the clause. 
Claim 4 recites “wherein the combination of the down-regulated or up-regulated miRNAs, DNAs, proteins are administered at a site”. There is insufficient antecedent basis for “the combination” and “the down-regulated or up-regulated miRNAs, DNAs, proteins”. In addition, the recitation of “administered” is a method step, which renders the claim indefinite because it is unclear whether applicant attempts to claim a product of a method of using the product. 
Claim 4 recites “concentration of biomarkers after a predetermined time is measured by another set of array of biosensor devices for diagnosing biomarkers using freshly functionalized quantum dot array FETs”. This limitation recites method steps that requires use of “another set of array” that is “freshly functionalized quantum dot array”. However, the claim is directed to a product. Hence, it is impossible to make a product, which additionally requires a future use of a different array for biomarker measurement “using freshly functionalized quantum dot array FETs”. As such, it is unclear whether applicant attempts to claim a product of a method of using the product. 
Claim 4 recites “wherein a new cycle of measurements of biomarker concentrations and drug delivery vehicle follows.” It is unclear whether this “wherein” clause is a limitation 
Claim 5 recites “the previous concentrations” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Note that claim 5 depends from claim 4. Hence, claim 5 inherently recites all of the aforementioned limitations of claim 4 that are found indefinite. Accordingly, claim 5 is also indefinite for the same reasons indicated above for claim 4.
Claim 6 recites “quantum dots are functionalized with specific complementary nucleotide sequences of DNA aptamers, antisense oligonucleotides (ASOs), and DNAs, to sense the biomarker concentrations comprising at least one of proteins, miRNAs, and genes”. It is unclear who concentrations of “proteins” are sensed by nucleotide sequences. It is also unclear how “complementary nucleotide sequences of DNA aptamers” can sense biomarker concentrations, because “DNA aptamers” per se function as a target binding agent, thereby detecting a target. That is, a complementary nucleotide sequence of a DNA aptamer would have no function of detecting or binding a target. It is also unclear how a complementary nucleotide sequence of a target inhibitory ASO can possibly bind and sense/detect a biomarker. 
 Claim 6 recites the limitation "the affected miRNAs, DNAs, proteins".  There is insufficient antecedent basis for this limitation. In addition, it is unclear what is meant by “affected” because there is no prior recitation requiring that “miRNAs, DNAs, proteins” are affected. 
Claim 6 recites the limitation "wherein the information". There is insufficient antecedent basis for this limitation in the claim. Note that the term “information” is not previously recited. 
Claim 6 recites “wherein the drug delivery system is configured to respond to the down-regulation or up-regulation of the biomarker concentrations and their time variations”. It is 
Claim 6 recites the limitation "wherein the single or combination of delivery". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the combination functions as a drug”. It is noted that the claim recites “wherein the single or combination of delivery”. As such, it is unclear whether only the “combination”, not “single”, delivery is required to function as a drug. 
Claim 6 recites that biomarker concentrations are “measured by an additional set”. The method step recited in the claim renders the claim indefinite because it is unclear whether applicant attempts to claim a product or a method of using the product.
Claim 6 recites “using freshly functionalized quantum dot array FETs”. The method step recited in the claim renders the claim indefinite because it is unclear whether applicant attempts to claim a product or a method of using the product.
Claim 6 recites “wherein a new cycle of measurements of biomarker concentrations and drug delivery vehicle is repeated until the disease is cured.” There is insufficient antecedent basis for “the disease” in the claim. In addition, the method step of “is repeated” renders the claim indefinite because it is unclear whether applicant attempts to claim a product or a method of using the product.
Claim 7 recites “The system of claim 6, further comprising, an array of quantum dot FET biosensors for diagnosing cancer biomarkers”. It is unclear whether the system of claim 6 excludes cancer biomarkers by the limitation “further comprising” biosensors “for diagnosing cancer biomarkers”. It is also unclear whether the system of claim 7 comprises a mixture of cancer biomarkers and non-cancer biomarkers.

Claim 7 recites the limitation "wherein the drug delivery system dose is adjusted". There is insufficient antecedent basis for this limitation in the claim. Note that the term “drug delivery system dose” is not previously recited. Further, the method step that the dose “is adjusted” renders the claim indefinite because it is unclear whether the claim pertains to a product or a method of using the product.
Claim 7 recites “a predetermined biomarker level that represents pre-disease.” It is unclear which “disease” is referred to in “pre-disease”. Note that claim 7 recites that the system “further” comprises “cancer biomarkers”. As such, it is unclear whether the “predetermined biomarker level that represents pre-disease” is limited to the biomarker level prior to cancer or a level prior to any disease. Hence, claim 7 fails to particularly point out and distinctly claim the subject matter. 
Note that claim 7 depends from claim 6. Hence, claim 6 inherently recites all of the aforementioned limitations of claim 6 that are found indefinite. Accordingly, claim 7 is also indefinite for the same reasons indicated above for claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This includes a new matter rejection.
Claims 4-7 recite quantum dots in the biosensor arrays are functionalized with antisense oligonucleotides (ASOs), which “sense the biomarker concentrations”. 
The term antisense oligonucleotides or ASOs is known in the art as a target inhibitor thus is deemed a useful pharmaceutical agent as evidenced by Fernandez (US 2005/0043894 A1, of record) disclosing that “antisense oligonucleotides” are “biopharmaceuticals” and that “nanocapsules containing antisense of protein kinase CK2  subunit” can “be used to target tumors.” See paragraphs 0221-0222. Indeed, the instant specification also describes “antisense oligonucleotides (ASO)” as a target inhibitor. See paragraph 0003 disclosing the following: “In the case of up regulation of a miRNA a dose of antisense oligonucleotides (ASO) inhibitor is given.” (emphasis added). Better yet, the instant claims claim “ASOs” as a “drug”. It is further noted that the instant specification does not provide any actual structure-function correlation for ASOs having the function of sensing biomarker concentrations. Taken together, it is concluded that the instant specification fails to reasonably convey that the instant inventor had possession of the claimed subject matter, wherein ASOs function as a biosensor.
Claims 6-7 recite “wherein at least one biosensor array in the plurality of biosensor arrays is dedicated to one biomarker”. Applicant did not point out where this limitation in the newly added claims is supported in the specification, which does not appear to describe a biosensor 
Claims 6-7 recite “functionalized quantum dots with complementary sequence of the DNA aptamers, ASOs, and DNAs bound to circulating proteins, miRNAs, and genes”. Applicant did not point out where this limitation in the newly added claims is supported in the specification, which does not appear to describe quantum dots bound to “circulating proteins, miRNAs, and genes”. Hence, claims 6-7 introduce new matter that is not adequately supported by the specification. 
Claims 6-7 recite that a new cycle of “drug delivery vehicle is repeated until the disease is cured.” Applicant did not point out where this limitation in the newly added claims is supported in the specification, which does not appear to describe the limitation that “the disease is cured” by the drug. Hence, claims 6-7 introduce new matter that is not adequately supported by the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ushaa et al. (International Journal of Advances in Engineering & Technology, 2012, 2:564-577) in view of Fernandez (US 2005/0043894 A1, of record), Jain et al. (US 2013/0140518 A1, of record), Zhang et al. (Biosensors and Bioelectronics, 2009, 24:2504-2508), and Lin et al. (US 2015/0104440 A1).
Note that it is impossible to properly interpret and examine the instant claims in view of the myriad of various issues under §112(b). Hence, solely for compact prosecution purpose, this prior art rejection is hereby applied based on the best possible, interpretable understanding of the claimed subject matter.
Ushaa teaches making a device comprising a biosensor unit for automated cancer (e.g., prostate cancer) detection and an automated anti-cancer drug delivery unit, wherein the biosensor comprises a set of sensor arrays comprising silicon nanowire transistors that detect concentrations of analyte (e.g., DNA) by sensing/detecting the amount of current change, wherein the input is “analyte concentration” and the output of the nanowire sensor is “drain currents”, wherein the biosensor arrays “consist of source and drain regions placed above a gate.” See pages 564-566 and 571; Figures 1-3 and 9; Table 1. 
Ushaa teaches that “Current flows between source and drain, and the molecules that are bound to the sensor determine the source-drain current.” See page 566.
Ushaa teaches that algorithms or “mathematical model for nanowire, that is used for cancer detection” comprise user-defined parameters for detecting the current flow/change that allows detection of target molecule concentrations that vary with time, wherein the result of algorithms incorporated into the nanowire sensor “is used in detection of various diseases and is used in design of automated drug delivery unit.” See pages 565, 567-569, and 575.

Ushaa teaches that “A Proportional-Integral-Derivative (PID) controller may be modeled to control the diffusion pump and monitoring of drug diffusion. The output of expert system should drive the PID control for drug diffusion”, wherein “The decision produced by the expert system drives PID controller to activate the diffusion pump”. See abstract. 
Ushaa does not expressly teach that the silicon nanowire biosensor is functionalized with nucleotide sequences complementary to a disease-detecting sequence. Ushaa also does not expressly teach that the drug that is dispensed from the diffusion pump is one or combination of miRNA, ASO, and genes. 
Fernendez teaches making a device comprising a biosensor unit and a therapeutic unit, wherein the biosensor unit comprises multiple sensor units such as DNA sensor, RNA sensor, and protein sensor for detecting cancer, wherein the results of in vivo sensing by the biosensor provides disease diagnosis by data processing, which provides commands to the therapeutic unit comprising therapeutic reservoirs comprising “biological therapies” or “biopharmaceuticals”, wherein the therapeutic unit “provides automated or iterative therapeutic cycle.” See Figures 1a, 2, 6; paragraphs 0038-0045. See also claims 11-12 and 17-18 copied below, wherein underlining has been added for emphasis. 

    PNG
    media_image1.png
    176
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    453
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    476
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    139
    476
    media_image4.png
    Greyscale

Fernendez teaches that biopharmaceuticals in the therapeutic unit include isolated DNA molecules, antisense oligonucleotides, RNA molecules, and proteins and that “nanocapsules containing antisense of protein kinase CK2  subunit” can “be used to target tumors.” See paragraphs 0221-0222. 
Jain teaches making a DNA/miRNA/protein sensor for detecting/diagnosing cancer, wherein silicon (e.g., “SiOx-cladded Si nanocrystal”) quantum dot gate field-effect transistors (QD gate FETs) are functionalized, wherein “FETs are fabricated with vapor-phase grown single-walled carbon nanotubes (SWCNTs), nanowires, or organic layer”, wherein “each FET sensor gate functionalized to a specific target DNA” and “Functionalization of these nanomaterial channels allow for direct modulation of the corresponding drain current in the presence of the desired biomolecule or analyte”, wherein an aptamer-functionalized sensor is exemplified. See paragraphs 0004-0012, 0051; claims 1-5; Figure 9B. 

Zhang teaches that one can detect target miRNA with high sensitivity using silicon nanowire (SiNW) biosensor by utilizing “PNA-functionalized and DNA-functionalized SiNW devices”, wherein the PNA and DNA comprise a nucleotide sequence that is complementary to the target miRNA, thereby providing complementary sequence hybridization such as “PNA-miRNA hybridization” and “DNA-miRNA hybridization”, wherein “miRNA serves as an early marker of cancer.” See pages 2506-2507 and Figures 4-5.
Lin teaches that miR-31 is downregulated in prostate cancer compared to benign tissue and that “the lower the miR-31 expression, the more advanced the prostate cancer” thus downregulation of miR-31 can serve as a prostate cancer diagnostic marker. See Figure 1C; paragraphs 0082-0083.
Lin teaches that delivery of miR-31 to a subject having prostate cancer results in reduced tumor weight thus miR-31 can function as a therapeutic agent for treating prostate cancer. See Figures 5C, 6A-6C; paragraphs 0086-0087.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ushaa’s silicon nanowire-based device comprising a biosensor unit and an automated diffusion pump-containing drug delivery unit by further incorporating an RNA sensor comprising nucleotide sequences complementary to RNA including miRNA into Ushaa’s biosensor unit comprising “Prostate Specific Antigen (PSA) antibody and Deoxyribonucleic Acids (DNA) as biomarkers for detection of prostate cancer”. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a device that detects multiple art-recognized cancer biomarkers (protein, DNA, and miRNA) for providing more accurate diagnosis of cancer, because one of ordinary skill in the art would have reasonably deemed that detection of more cancer biomarkers would increase sensitivity and 
It would also have been obvious to one of ordinary skill in the art to incorporate biopharmaceuticals such as miRNAs, antisense oligonucleotides, DNA molecules, and protein into Ushaa’s automated diffusion pump-containing drug delivery unit that is responsive to the “drain currents” output of Ushaa’s nanowire biosensor detecting “analyte concentration” that varies with time. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a device whose automated diffusion pump releases multiple art-recognized anti-cancer drugs for providing more effective treatment by utilizing a controller that is “modeled to control the diffusion pump and monitoring of drug diffusion”, because one of ordinary skill in the art would have reasonably deemed that release of more art-recognized biopharmaceutical drugs would increase efficacy of cancer treatment, and because including multiple biopharmaceuticals such as isolated DNA molecules, antisense oligonucleotides, RNA molecules, and proteins in the therapeutic unit was known in the art as taught by Fernendez, and because miRNAs such as miR-31 was taught to function as a therapeutic agent for treating prostate cancer as evidenced by Lin. Further, one of ordinary skill in the art would have programmed Ushaa’s automated diffusion pump-containing drug delivery unit to “automatically detect an effect of the therapeutic material” thus the therapeutic unit comprising biopharmaceuticals “provides automated or iterative therapeutic cycle” in view of the teachings of Fernendez.
x-cladded Si nanocrystal”) quantum dot gate field-effect transistors (QD gate FETs) biosensor such as aptamer-functionalized biosensor, because Jain taught that the functionalized biosensor is useful for detecting “a wide range of diverse proteins, antigens, and DNA or RNA strands” thus is useful for detecting DNA, miRNA, and proteins, thus one of ordinary skill in the art pursuing a device detecting a wide range of cancer biomarkers would have reasonably pursued the methodology and technology pertaining to Jain’s biosensor comprising QD gate FETs.
Accordingly, claims 4-7 based on the best possible interpretation of the claims would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,853,667 B2 in view of Ushaa et al. (International Journal of Advances in Engineering & Technology, 2012, 2:564-577), Fernandez (US 2005/0043894 A1, of record), Zhang et al. (Biosensors and Bioelectronics, 2009, 24:2504-2508), and Lin et al. (US 2015/0104440 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘667 patent claims. It would have been obvious to one of ordinary skill in the art to further include a drug delivery unit in the device of the ‘667 patent claims, because making a device that comprises both a biosensor and a drug delivery unit was an art-recognized goal as evidenced by Ushaa and Fernandez, and 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.